Appeal from Lee Circuit Court after remand from the Supreme Court of Alabama.
BOWEN W. SIMMONS, Supernumerary Circuit Judge.
On reconsideration after remand, affirmed on authority of Ex parte State, etc., 294 Ala. 477, 318 So.2d 710, dated November 14, 1974.
The foregoing was prepared by Honorable BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
All the Judges concur.